        Case 3:18-cv-01657-SES Document 34 Filed 06/25/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD GRENFELL,          :                  CIVIL ACTION NO.: 3:18-CV-1657
                           :
       Plaintiff,          :
                           :                  (Chief Magistrate Judge Schwab)
         v.                :
                           :
LACKAWANNA COUNTY, et al., :
                           :
       Defendants.         :


                                     ORDER
                                   June 25, 2020

      We are in receipt of the defendants’ motion for sanctions wherein the

defendants move pursuant to Fed. R. Civ. P. 11 seeking as sanctions an order

striking the complaint of the plaintiff, Richard Grenfell (“Grenfell”), entering

judgment for the defendants, and awarding a monetary sanction on Grenfell equal

to the defendants’ fees. Doc. 21 at 13. “Rule 11 authorizes imposition of

sanctions upon the signer of any pleading, motion, or other paper that was

presented for an improper purpose.” Zion v. Nassan, 727 F. Supp. 2d 388, 408

(W.D. Pa. 2010) (citing Landon v. Hunt, 938 F.2d 450, 452 (3d Cir. 1991)). “Rule

11 sanctions are based on ‘an objective standard of reasonableness under the

circumstances.’” Id. (quoting Mary Ann Pensiero, Inc. v. Lingle, 847 F.2d 90, 94

(3d Cir. 1988)). Thus, “[b]ad faith is not required” to impose sanctions under Rule

11. Id. at 409 (citing Landon, 938 F.2d at 453 n.3) (other citations omitted). But
        Case 3:18-cv-01657-SES Document 34 Filed 06/25/20 Page 2 of 2




the “district court must exercise discretion and sound judgment” in considering

sanctions since “Rule 11 is intended only for exceptional circumstances.” Id.

(quoting Eavenson, Auchmuty & Greenwald v. Holtzman, 775 F.2d 535, 540 (3d

Cir. 1985); Gaiardo v. Ethyl Corp., 835 F.2d 479, 483 (3d Cir. 1987)).

      Upon consideration of the defendants’ motion and briefs, docs. 21, 22, 25,

and Grenfell’s brief, doc. 23, as well as oral arguments on this issue, we cannot say

at this pre-discovery juncture that Grenfell’s filings are objectively unreasonable,

especially since Grenfell’s claim survived the defendants’ motion to dismiss. See

doc. 14. Thus, IT IS ORDERED that the defendants’ motion for sanctions, doc.

21, is DENIED WITHOUT PREJUDICE pending the conduction and results of

discovery.



                                              S/Susan E. Schwab
                                              Susan E. Schwab
                                              United States Magistrate Judge
